Opinion of the Court by
Chief Justice Sampson
Affirming.
In 1913 F. O. Carrithers in consideration of $10,000.00 conveyed to his two sons, A. L. Carrithers and W. T. Carrithers, a tract of 266 acres of land situated in J efferson county. Only a small part of the consideration was paid at the time of the making’ of the conveyance. Soon after the purchase of the land the two sons, W. T. and A. L. Carrithers, formed a partnership for the purpose of carrying on a farming business on the land. W. T. Carrithers was to manage the farm and A. L. Carrithers, who lived in Louisville, was to assist in marketing the products. The farm was used and conducted through the years 1913 and 1914,1915,1916 and a part of 1917, under the partnership arrangement, when appellee, A. L. Carrithers, instituted this action against his brother, W. T. Carrithers, for a settlement of the partnership affairs, alleging that appellant was indebted to him in divers sums named.
By answer W. T. Carrithers denied his indebtedness to appellee, and averred that he had accounted to his brother for all his share of the partnership profits. After issue joined an order of reference was made by the court by which the master commissioner was to hear proof and to report his findings. Under this order the master commissioner of the court heard evidence for both parties concerning each item in controversy, and made a report in writing to the court by which it was shown that appellant, W. T. Carrithers, had expended for the benefit of the partnership $382.78 in excess of the cash received by him and placed to its account. The master commissioner *419found that appellee, A. L. Carrithers, was indebted to appellant for one-half of said sum, $191.39, covering all the years. When this report was presented to the court it was discovered that out of the partnership affairs had grown another partnership, the partners being A. L., W. T. and Emmit Carrithers. This arrangement was entered into in the year 1915 or 1916, and lasted about twelve_or fourteen months, and its object was the conduct of a dairy business in connection with the same farm. <
As each of the original parties claimed some interest in the proceeds arising out of the second partnership the chancellor direced the appellee to make Emmit Carrithers a party def endant, and this was done. The matter was again referred to the master commissioner for further report. After examining into the affairs of the dairy partnership the master reported in substance that the whole affair had been sold out and closed up and that each of the parties had received approximately his share. To this report of the master exceptions were filed by both appellant and appellee. These the chancellor heard and determined. The master’s report was sustained in large part. Each question was largely one of fact. The finding of the master was in most instances concurred in by the chancellor. From a reading of the record we are convinced that the conclusions reached are supported by the evidence. Were it otherwise we could not disturb the finding of the chancellor unless it were against the weight of the evidence.
We are of opinion whatever irregularities have occurred in the progress of the case were immaterial and that justice has been done.
For this reason the judgment is affirmed.
Judgment affirmed.